DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

 Election/Restrictions
The examiner has limited the search to compositions which may contain 70-93% by weight of the elected species, 2,3,3,3-tetrafluoropropene, as that was found not to be allowable. The examiner has also cited, but not relied upon, some of the art which makes obvious the use of a total concentration of 70-93% of 2,3,3,3-tetrafluoropropene plus one or more of the other recited Markush elements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al., US 2018/0320043.The reference discloses a filling method for a mixed refrigerant which contains trifluoroethylene (1123) and 2,3,3,3-tetraluoropropene (1234yf), in which the 1123 is present in an amount of 1-92% by mass with respect to a total of 100 mass % of 1123 and 1234yf (abstract). In other words, the ratio of 1123 to 1234yf ranges from 1:99 to 92:8. For purposes of improving the properties of the 1123/1234yf mixture, such as compatibility with lubricant, suppressed flammability, reduced GWP and enhanced refrigerating capacity, other refrigerants may be added at 1-20% by mass [0221]. These include R-125. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition in amounts which overlap those presently claimed. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990). Regarding claim 15, replacement of a notoriously undesirable refrigerant such as R22 is a well-known problem in the heat transfer field. Determination of which refrigerants can be replaced with another refrigerant amounts to routine . 

Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are drawn to the Fukushima reference which was applied in the previous office action. Applicant’s amendments overcome the rejections over Fukushima, but the Tasaka reference, as summarized above, renders the claims obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.

/JOHN R HARDEE/Primary Examiner
Art Unit 1761